Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule of reappraisements for decision upon stipulation, on the basis of which I find export value, as defined in section 402a (d), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the articles identified in schedule A, also attached hereto, and that such value, in each case, is the invoice unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
*501Schedule A
The manufacturer and seller of the merchandise herein is:
Hayakawa Rubber Co., Ltd.
Fukuyama, Japan
R59/8731 (Export date: Nov. 25,1958)
Rubber Shoes — Sponge Sandals (Zori)
SR-0138 — children’s—2000 doz. pair, invoiced at $1.65 per dozen
SR-0139 — ladies—3000 doz. pair, invoiced at $2.40 per doz. pair, ex-factory, net, packed
SR-0140 — men—2000 doz. pair, invoiced at $2.60 per doz. pair, ex-factory, net, packed
R59/8726 (Export date: Dee. 16, 1958)
Rubber Shoes — Sponge Sandals (Zori)
SR-0138 — children’s—2000 doz. pair, invoiced at $1.65 per doz. pair, ex-factory, net, packed
R59/8724 (Export date: Dee. 16,1958)
Rubber Shoes — Sponge Sandals (Zori)
SR-0139 — ladies—3000 doz. pair, invoiced at $2.40 per doz. pair, ex-factory, net, packed
R59/8727 (Export date: Dec. 16,1958)
Rubber Shoes — Sponge Sandals (Zori)
SR-0140 — men—2000 doz. pair, invoiced at $2.60 per doz. pair, ex-factory, net, packed
R59/10697 (Export date: Jan. 27,1959)
Rubber Shoes — Sponge Sandals (Zori)
SR-0139 — ladies—3000 doz. pair, invoiced at $2.40 per doz. pair, ex-factory, net, packed
R59/10698 (Export date: Jan. 27,1959)
Rubber Shoes — Sponge Sandals (Zori)
SR-0140 — men—1000 doz. pair, invoiced at $2.60 per doz. pair, ex-factory, net, packed